Dr. James A. Bethea            OPIRIOM 80. ww-101
Executive Director
Board for State Hospitals      Re: Whether or not other
 and Special Schools               specific legislation
Austin, Texas.                     is needed In order to
                                   carry out the purposes
                                   of Art. II, Sec. 1,
                                   page 22 of the Senate
                                   Appropriation Bill con-
                                   cerning the construction,
                                   equipping, and furnishing
                                   of a new Community
Dear Dr. Bethea:                   Hospital clinic.
         In your recent request for an opinion which has
been directed to this office, you stated that the proposed
Senate Appropriation Bill for the next biennium provides
an appropriation for the construction, equipping, and
furnishing of a new CommunityHospital clinic to be located
in the Dallas or Houston area, and an appropriation for the
operation of Its facilities.   You went on to state that a
question has arisen among members of the Board as to whether
or not other specific legislation would be needed in order
to carry on the purpose of this provision of the Appropria-
tion Bill.
         Article II of the proposed Senate Appropriation
Bill relates to State Hospitals and Speuial Schools.
Article II, Sec. 1, page 22 under the heading of Rew Con-
s truction provides:
              “There Is hereby appropriated out of the
         General Revenue Fund for the construction,
         ewQving,   and furnishing of a new Community
         Hospital clinic not to exceed 60 hospital beds
         to be located in the Dallas or Houston area to
         be used for tralnlng, research, and out-patient
         clinic for mental illness the sum of . . .
         Article 3192, V.C.S., states:
              “There shall be established and maintained
         a Psychopathic Hospital at Galveston to be known
Dr. James A. Bethea,     paw   2,       ww-101


         as the Galvskton State Psychopathic Hospital,
         and one-at Dallas to be known as the Dallas
         State Psychopathic Hospital.   The Galveston
         State Psychopathic Hospital shall be a hospi-
         tal for the treatment of nervous and mental
         diseases both in the hospital and out patient
         clinic, and~shall be available as a part of
         the teaching facilities in.mental medicine
         for the State Medical College.   The Dallas
         State Psychopathic Hospltal~shall be,a has-
         pita1 for the treatment of nervous and mental
         diseases both iffthe hospital and in out
         patient clinic.
         Article 3192a, V.C.S., 1925, as amended, Is the en-
acting statute which creates the Dallas Psychopathic Hosp-
ital as defined in Article 3192, V.C.S., 1925.   It should
also be noted that Article 3192b, V.C.S., Acts of 1945, 49th
Legislature, transferred the control and management of Gal-
veston State Psychopathic Hospital from the State Board of
Control to the Board'of Regents of The University of Texas,
for use as a teaching facility of the School of Medicine
of The University of,Texas.
         It is our understanding that~the Dallas Psychopath-
ic Hospital provided for In Art. 3192a, V.C.S., 1925, as
amended, has never been established, and, therefore, since
the statutory authorization for the Dallas State Hospital
has not been repealed, the same-could, at the present time,
be established at Dallas,,Texas, as a Psychopathic ,Hosp$tal
for the treatment of nervous and mental diseases for both an
In and out patient clinic.   Such statute constitutes a pre-
existing law, and no other specific legislation is needed to
carry out the provisions of Article II, Sec. 1, page 22, of
the Senate Appropriation Bill for the establishment, opera-
tion, and maintenance of such hospital in Dallas, Texas.
         Directing our attention to the location of such
clinic in an are% other than that designated in Art. 3192,
V.C.S., no similar statute has been found authorlslng the
establishment of a psychopathic clinic lnthe Houston area.
         Attorney General's Opinion No. V-1190, relates to
the authority of the Board for.Texas State Hospitals and
Special Schools to create and establish a new psychiatric
hospital out of funds credited to a special fund known as
the State Hospitals and Special Schools Building Fund. In
that instance, all funds credited to the said Building Fund
were expressly designated for use,by the Board for Texas
-..-.        .




        Dr. James A. Bethea,      page 3,        WW-101


        State Hospitals and Special Schools for the purpose of con-
        structing, repairing, and equipping such buildings as in the
        opinion of the Board were necessary to the proper care of
        those committed to such hospitals and special schools. Art-
        icle 7047c-1, Sec. 3, Y.C.S.
                 The above referred'to Opinicn held that Article
        7047c-1, Section 3, V.C.S.,,which~sets up the State Hospi-
        tals and Soecial Schools Building Pund, was not sufficiently
        broad in scope to authorize the ijoardfor Texas State Hospi-
        tals and Special Schools to create and establish new insti-
        tutions, in the absence of authorization for the,establish-
        ment of a particular institution.~:
                 It is clear that the appropriation here in question
        relates solely to the creation of an instltutian within the
        jurisdiction of the Board for Texas State Hospitals and Spec-
        ial Schools.   The language used in the above referred to
        Attorney General's Opinion is applicable here insofar as it'
        applies to establishment of the clinic in any method or
        locality In contravention of the provisions of Art. 3192,
        V.C.S.   It was there stated:
                      "Specified acts of the Legislature have
                 authorized the creation and establishment of
                 institutions within the jurisdiction of the
                 Board for Texas State Hospitals and Special
                 Schools.   An examination of the acts finques-
                 tion reveals that specific authorization has
                 been deemed necessary in the past. (See
                 Chapters 1, 2, and 3, Titles 51, V.C.S.)?
                 In ouropinion, if statutory authorization is re-
        quired to create.or establish a new Institution in an in-
        stance where the funds were credited to a Special Fund for
        construction purposes,'then all the stronger statutory auth-
        orization Is necessary to permit the establishment of a new
        institution where the construction is provided for only by
        way of funds designated for that purpose in an Appropriation
        Bill.   In the absence of statutory authorization for the
        establishment of the particular Institution in the Houston
        area, it is our opinion that such new institution may not
        be established. We can find no authority or power in the
        Board for Texas State Hospitals and Special Schools to
        create or establish such new institution in the Houston area.
        Articles 693 and 3174b, Vernon's Civil Statutes.
                 Public officers and governmental and administra-
        tive Boards possess only such powers as are expressly con-
                                                               -.   _




Dr. James A. Bethea,      we     4,         WW-101


ferredupon   them by law or may be necessarily Implied from




         In answer to your question, we are of the opinion
that the appropriation for establishment of a new Community
Hospital Cliniccontained in the Senate Appropriation Bill
does not require additional legislation to authorize the
Board to create and establish such new institution, insofar
as it provides that the clinic may be located in Dallas,Texas.
However, other statutory authorization would be necessary in
order to expend the funds in question for a new institution
in the Houston area.   We find no specific or general statu-
tory authorization~'givingthe Board for Texas State Hospitals
and Special Schools the power to create or establish a new
institution in the Houston Area.
                               SUMMARY
         Article 3192, V.C.S., constltute,sstatutory
         authorization for the establishment of,a
         Psychopathic Hospital in Dallas, Texas; and,
         Insofar as Article II, Sec. 1, page 22 of
         the SenateAppropriatIon Bill relates to the
         construction, equipping, and furnishing of a
         new community hospital clinic in Dallas, Texas,
         no additional legislation is needed; however,
         legislative authorization will be required to
         carry out the purposes of Article II, Sec. 1,
         page 22 of the Senate Appropriation Bill relat-
         ing to the possible location of the hospital
         in the Houston area.
                                   Yours very truly,
                                  WILL  WIISON
                                   Attorney General of Texas
                                   By &   /b!-
                                      B. H. Timmins, Jr.
BRT:jl:rh                             Assistant
-..-.,       -




         Dr. James A. Bethea,     page 5,    ww-101



         APPROVED:
         OPINION COMMITTEE:
         H. Grady Chandler,
                   Chairman
         Edwin P. Horner
         Richard Stone
         Arthur Sandlin
         REVIEWED FOR THE ATTORNEY GENERAL
         By:
            Geo. P. Blackburn